—In an action, inter alia, to recover damages for false imprisonment, the plaintiff appeals from an order of the Supreme Court, Nassau County (Schmidt, J.), entered December 8, 1997, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant demonstrated its entitlement to judgment as a matter of law based upon the plaintiffs signing of a general release (see, CPLR 3211 [a] [5]; 3212 [b]; Zuckerman v City of New York, 49 NY2d 557). In opposition, the plaintiff failed to proffer any evidence to show the existence of triable issues of fact. The affirmation of the plaintiffs counsel is insufficient to make the evidentiary showing necessary to defeat the motion (see, Olan v Farrell Lines, 64 NY2d 1092, 1093; Zuckerman v City of New York, supra, at 563; Rotuba Extruders v Ceppos, 46 NY2d 223, 231), and the allegations in the verified complaint do not address the validity of the signed release. Moreover, neither the verified complaint nor the verified bill of particulars sets forth sufficient evidentiary facts to demonstrate that a material issue of fact exists (see, Bethlehem Steel Corp. v Solow, 51 NY2d 870, 872). Copertino, J. P., Joy, Krausman and Gold-stein, JJ., concur.